Citation Nr: 1529372	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as a symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness.

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, to include fibromyalgia with muscle aches.

3.  Entitlement to service connection for a blood disorder, also claimed as an immune system disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  Entitlement to an in initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the left ankle, to include entitlement to a separate compensable evaluation for recurrent disability of the left ankle other than limitation of motion.

6.  Entitlement to a compensable evaluation for bilateral hearing loss.

7.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

9.  Entitlement to non-service-connected pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to February 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues on appeal are more accurately stated as set forth on the title page of this decision.  Clemmons v. West, 206 F.3d 1401 (Fed. Cir. 2000).

The Veteran requested a Videoconference hearing before the Board.  The requested hearing was conducted by the undersigned in April 2015.  The transcript of that hearing is associated with the Veteran's electronic claims file.

The Board notes that the Veteran has not disagreed with the effective date assigned for the grant of service connection for PTSD.  Since this appeal addresses the appropriate initial evaluation for PTSD, the effective date of the grant of PTSD is not yet final.  The Board notes that the Veteran was advised, in a 2010 rating decision, that his claim for service connection for PTSD was "reopened" after the Veteran submitted a statement regarding combat service in the Persian Gulf.  However, the Veteran was not advised of the provisions governing assignment of an effective date for a grant of service connection where additional service treatment records are received.  38 C.F.R. § 3.156.  

As the assignment of the effective date for the grant of service connection for PTSD is not yet final, the Veteran's right to disagree with that date has not yet expired.  

The Veteran's claims file, which is wholly electronic (Virtual VA and eFolder documents on the Veterans Benefits Management System), has been reviewed prior to preparation of the decision below.

In his May 2013 substantive appeal to the Board, the Veteran indicated he was seeking service connection for an undiagnosed Multi-Symptom "Gulf War Syndrome" illness, possibly chronic fatigue syndrome, manifested by full body weakness, excessive fatigue, migraine headaches, hypertension, and unexplained respiratory illness.  

To the extent that the Veteran has not submitted such a claim to the agency of original jurisdiction (AOJ), and such claim is not addressed in the Remand appended to this decision, this claim is REFERRED to the AOJ for action as necessary.

During his Videoconference hearing, the Veteran testified that he had incurred bilateral knee disability, including a torn meniscus in one knee when his left ankle gave out, and also incurred other knee disability because of overcompensation for the left ankle disability.  The Veteran testified that he had not yet submitted a claim for service connection for knee disabilities.  This claim is REFERRED to the agency of original jurisdiction (AOJ) for action as necessary.

The issues of entitlement to service connection for sleep apnea, fatigue, to include fibromyalgia, and for a blood disorder, also claimed as an immune system disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, are addressed in the REMAND portion of the decision below, as is the claim for a separate, compensable evaluation for left ankle disability other than limitation of motion, and the claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

In this regard, it would be of great assistance to the VA if the Veteran clearly identified all claims at once in order to give the VA the opportunity to fully address the case.  Adding additional claims at different stages of the process only delays the case. 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by disordered sleep, nightmares., irritability, anxiety, depression, and social isolation, decreased ability to remember and concentrate, and other mild to moderate symptoms, but not by impairment of verbal or written communications, suicidal or homicidal ideation, delusions or hallucinations, episodes of physical violence, or other symptoms of such severity or duration as to warrant a finding that the Veteran has deficiencies in most areas or has severe impairment.  

2.  The Veteran's traumatic arthritis of the left ankle is manifested by marked limitation of plantar flexion and marked limitation of dorsiflexion.

3.  The Veteran's hearing loss is manifested by a 4-tone average hearing loss of about 32 decibels in the left ear and 60 decibels in the right ear, with 92 percent, or better, speech recognition in each ear.  

4.  At a July 2014 Travel Board hearing, and prior to the promulgation of a decision, the Veteran requested withdrawal of the issues of entitlement to nonservice-connected pension,TDIU, and an increased evaluation in excess of 10 percent for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for an evaluation in excess of 20 percent for limitation of motion due to traumatic arthritis, left ankle, are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 

3.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2014). 

4.  The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to nonservice-connected pension, TDIU, and an evaluation in excess of 10 percent for tinnitus are met.  38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to increased evaluations for service-connected PTSD, traumatic arthritis of the left ankle, and hearing loss.




Claims for increased evaluations 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Claim for increased initial rating for PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411.  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.

To demonstrate entitlement to a 70 percent evaluation, the evidence must show deficiencies in most areas and such symptoms as suicidal ideation; obsessional rituals; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene. 

A total (100 percent) rating is warranted for total social and industrial impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for one's own occupation or own name. 

Global Assessment of Functioning (GAF) scores are scaled ratings reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating Schedule employs nomenclature based upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning.  In such cases, the Veteran is generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms.  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

The Veteran initially sought service connection for PTSD in 1999, and that claim was denied by a rating decision issued in July 2000.  In December 2010, the Veteran again sought service connection for PTSD, and service treatment records were obtained.  The claim was granted, and an initial 50 percent evaluation was assigned, effective as of the date of receipt of the October 2010 claim.  The Veteran contends that he is entitled to an initial rating in excess of 50 percent.  

In particular, the Veteran notes his great difficulty obtaining a job since 2008 and his difficulty getting along with supervisors and fellow employees in his current employment.  

On VA examination conducted in January 2011, the Veteran reported fatigue, dreams about fighting and violence, depression, anxiety, but no voices or delusions or suicidal or homicidal intent.  The Veteran's communication skills were good.  He reported impaired concentration and attention as well as irritability and difficulty getting along with others.  He had a serious and mildly tearful affect.  The provider attributed the veteran's fatigue to disordered sleep and mental health conditions.  

The Veteran reported spending his free time, up to 18 hours a day, on the computer.  The Veteran had no income.  He lived with his girlfriend of several years.  He reported depression, a "high temper," irritability, poor focus and concentration, weekly nightmares, and disturbed sleep.  He reported that he sometimes didn't sleep "for a few days" at a time.  The examiner concluded that the Veteran had moderate impairment of occupational functioning and moderate to severe impairment of social functioning.  The provider assigned a GAF score of 58.

In February 2011, the Veteran applied for disability benefits from the Social Security administration (SSA).  SSA noted that the Veteran had been treated for PTSD in 1999, but did not again seek mental health treatment until 2010.  The SSA intake assessment noted the Veteran's December 2010 VA psychiatric evaluation, and incorporated those findings.  

SSA denied the Veteran disability benefits.

In August 2012, the veteran reported anxiety, panic attacks, some irritability, sad mood, avoidance, and nightmares.  The veteran's stated goal was to decrease symptoms related to depression and anxiety.  He requested medication management. A GAF score of 60 was assigned by one provider; a GAF score of 65 was assigned by another provider.

In September 2012, the Veteran's chief complaint was anxiety and he reported that his mood continued to be "up-and-down."  The Veteran's medication regimen was adjusted.  A GAF score of 65 was assigned.

In November 2012, the Veteran reported frustration with his attempts at vocational education, as there were "nerve-racking" administrative errors preventing authorization to attend classes, and his old laptop crashed.  The provider noted that aside from mild frustration the Veteran was appropriately dressed, cooperative, oriented and his thought content was normal, his insight fair and his judgment good.  The Veteran reported no suicidal or homicidal ideations.  The provider assigned a GAF score of 65.

In February 2013, the Veteran reported an increase in PTSD and depression symptoms.  He remained a very frustrated with vocational rehabilitation and was dropping out of school because he had not received a new computer or a housing allowance, but he had some hope that his situation would improve.  A GAF score of 60 was assigned in February 2013 and again in March 2013.

The Veteran submitted an April 2013 medical statement from a Vet Center provider, SEW, LPC.  SEW stated that the Veteran's thinking process was slowing, he was difficult to understand because of his anxiety and depression, weakness, and sleepiness.  SEW assigned a GAF score of 42.  

In March 2014, the Veteran reported increased stress and anxiety secondary to moving to a new city where he had obtained employment, but had no friends or family to help him cope.  He reported an increase in symptoms of anxiety and depression.  The Veteran was well groomed, his speech was normal in volume, rate, and word usage; his thought process was logical and linear.  There was no indication of psychotic symptoms or suicidal or homicidal plan or intent.  A GAF score of 70 was assigned.

In June 2014, the Veteran attended several sessions of cognitive behavioral therapy (CBT).  He reported being able to use coping skills and strategies and using distracting activities to cope with anxiety and depression.  The Veteran reported an increase in stress and anxiety after moving to a new location for employment.  He reported that he did not have friends or family in the area to help him cope with the changes.  The examiner assigned a GAF score of 65.

The most recent evidence is the Veteran's testimony at his April 2015 Videoconference hearing.  The Veteran testified that he remained employed, but was having difficulty getting along with supervisors and fellow-employees.

The Veteran's functioning as whole following his service discharge during the pendency of this claim showed "reduced reliability and productivity" since 2008, when the Veteran was last employed.  The providers described the Veteran's impairment as "moderate," and assigned GAF scores ranting from 58 to 70, with the exception of a Vet Center provider, SEW, who assigned a GAF score of 42.  

It is not clear why the GAF score assigned by SEW was lower than the other GAF scores.  SEW stated that the Veteran was difficult to understand because of his anxiety and depression.  While other providers noted that the Veteran had anxiety and depression, no other provider described the symptoms of the Veteran being "difficult to understand."  SEW noted that the Veteran reported "muscular weakness and intolerance to cold."  Again, other providers did not describe these symptoms.  It may be that other mental health providers attributed "muscular weakness and intolerance to cold" to a disability other than a psychiatric disability.  

In any event, SEW's April 2013 description of the Veteran is inconsistent with descriptions from the providers who evaluated the Veteran in February 2013 and March 2013.  The report provided by SEW provides a description of symptoms not identified by other providers.  SEW's description of the Veteran is inconsistent with his demeanor and ability to communicate at the April 2015 Videoconference.  The Board finds SEW's description and the GAF score provided by SEW less probative than the other items of evidence.  

As noted above, a GAF score from 61 to 70 reflects "some" mild symptoms, while GAF scores from 51-60 reflect "moderate" symptoms.  The Veteran did not seek treatment for PTSD during the period from 1999 to January 2011.  The providers who evaluated the Veteran from January 2011 to the present primarily noted or described disturbances of motivation and mood, with the Veteran reporting anxiety, panic attacks, impaired sleep, and inability to obtain employment until 2014.  

However, the Veteran did apply for and was awarded VA vocational rehabilitation benefits, and attended an education program until administrative problems forced the Veteran to drop out.  The Veteran had no income, but lived with a girlfriend.  That relationship lasted, with recognized difficulty, until the Veteran moved away for employment.  The Veteran testified that his irritability and panic attacks were severe, so as to meet at least two indicators of a 70 percent evaluation.  However, no provider objectively observed such severity of symptoms.

These facts demonstrate that the Veteran's primary difficulty was economic, with unemployment lasting more than 5 years.  During that time, the Veteran spent a great deal of time on-line, demonstrating continued ability to communicate in writing.  He successfully applied for vocational rehabilitation, although he was unable to complete his course work, again due primarily to his economic circumstances.  There is no evidence during the pendency of this claim that the Veteran had suicidal ideation, homicidal ideation, or was unable to care for himself, other than economically.  

The Veteran did not manifest gross impairment in thought process or communication, as would be consistent with a rating in excess of 70 percent for psychiatric disability.  In fact, several examiners and providers assigned GAF scores of 60 or above, which, as explained above, is indicative of mild symptoms at worst.  DSM-IV, supra.  

Thus, the Veteran has consistently reported and manifested disturbances of mood and motivation, impaired sleep, panic attacks, nightmares, anxiety, some disturbances in memory and concentration, and irritability, but not more serious symptoms such as inability to perform activities of daily living, threats or actions to harm himself or others, disorientation, impaired ability to communicate verbally or in writing, or similar symptoms of such duration or severity as to render him seriously or totally impaired due to PTSD.  The criteria for an initial evaluation in excess of 50 percent are not met.  

In this regard, it is very important for the Veteran to understand that with his current evaluations he will have problems (as he has cited).  If he did not there would be no basis for the current findings, let alone higher ratings.  The Veteran's statements, overall, support the current findings, not higher ratings. 

The Board must address whether the Veteran is entitled to an extraschedular rating for PTSD under 38 C.F.R. § 3.321(b).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).  When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, a higher schedular evaluation is available under the applicable Diagnostic Code if the Veteran had symptoms not addressed in the schedular evaluation.  The Board found that the Veteran simply did not meet or approximate the criteria for a higher rating.  The evidence does not disclose symptoms of PTSD that cannot be evaluated under the applicable Diagnostic Code or that have not been considered in this case.  The record clearly reflects that the Veteran has never been hospitalized for his PTSD.  In the absence of objective medical evidence that PTSD results in exceptional factors of disability, and in the absence of objective evidence of industrial impairment beyond the facts and symptoms considered above, the Board finds that the criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




2.  Claim for increased rating for traumatic arthritis, left ankle

Historically, the Veteran was granted service connection for traumatic arthritis of the left ankle in 1997.  That disability was initially evaluated as 10 percent disabling.  In October 2010, the Veteran sought a higher evaluation for his left ankle disability, and a 20 percent evaluation is in effect from the date of receipt of the claim for increase, under 38 C.F.R. § 4.71a, DCs 5010 and 5271.  

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  DC 5270. 

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Physical examination in December 2010 disclosed that the Veteran's left ankle was tender to palpation of the medial surface and the medial side of the left ankle was enlarged.  There was edema.  He reported pain with running or when walking more than a half-mile.  He used a brace.  Dorsiflexion was to 5 degrees; plantar flexion was to 15 degrees.  There was no decrease in the range of motion after three repetitions.  December 2010 radiologic evaluation of the left ankle disclosed no abnormality.

In May 2012, the Veteran reported continued ankle and knee pain.  In February 2013, the Veteran reported that it had been two months since he last rolled his ankle, but it had not healed.  He reported that he was unable to walk without having his braces on, even just around the house.  In April 2013, the Veteran reported that his ankle pain kept him from being as physically active as he wanted.  In May 2013, the Veteran reported left ankle pain that was aching in nature and alleviated by rest, medication, and position changes.  He reported that his foot would sometimes make a creaking noise.

On evaluation in February 2014, the Veteran had left ankle pain with passive range of motion.  The examiner did not comment on the Veteran's active range of left ankle motion, nor did the provider describe the stability of the left ankle.  In July 2014, the veteran sought evaluation for right knee pain.  He did not report left ankle pain.

At his 2015 hearing, the Veteran testified that he used a brace on the left ankle.  With that brace on, the Veteran noted that he could walk "probably a mile" before he would have to stop due to pain.  April 2015 Videoconference Hearing Transcript (Tr.) at 9.  

The Veteran has motion in the left ankle, although limited.  The medical evidence establishes that he does not have ankylosis, either favorable or unfavorable.  The 20 percent evaluation assigned under DC 5271 is the highest schedular evaluation assignable for limitation of motion of an ankle.  A higher schedular rating is warranted only with findings of ankylosis, so no schedular evaluation in excess of 20 percent is available based on limitation of motion.

The Veteran contends that he is entitled to a separate, compensable rating or to an extraschedular rating on the basis that his ankle "rolls" or gives way, i.e., that it has too much motion.  The VA examinations and treatment notes do not explain why the Veteran uses a brace, and do not address whether there are objective findings consistent with too much motion, such as rolling of the ankle.  Therefore, this aspect of the claim is addressed in the Remand, below.  As the Veteran's contention that he is entitled to a higher evaluation for these symptoms, either under a separate Diagnostic Code or as an extraschedular rating, the contention that an extraschedular rating is warranted must be addressed in the Remand, and need not be further addressed in this decision.

The evidence is not in equipoise to warrant a higher schedular rating based on limitation of motion.  The preponderance of the evidence establishes that the Veteran does not have ankylosis of the left ankle.  The 20 percent evaluation in effect for left ankle traumatic arthritis with limitation of motion is the highest evaluation which may be assigned for limitation of motion of the left ankle.

3.  Claim for increased (compensable) rating for bilateral hearing loss

The report of a private audiologic examination conducted in June 2010 discloses right ear hearing thresholds from 20 decibels (dB), at 500 Hz, to 100 dB at 4000 Hz, and in the left ear from 10 dB, at 500 Hz, to 70 decibels in the left ear at 4000 Hz.  The private provider did not calculate a 4-tone average hearing loss or speech recognition score for either ear.  This examination report is not adequate for rating purposes.

On VA audiologic examination conducted in December 2010, the Veteran's hearing thresholds varied from 5 dB at 500 Hz to 50 dB at 4000 Hz in the left ear and from 15 dB at 500 Hz to 100 dB at 4000 Hz in the right ear.  The average hearing loss in the left ear was slightly less than 32 dB, and was 60 dB in the right ear.  His right ear speech recognition score was 92.  The left ear speech recognition score was 96 percent.  

In April 2014, the Veteran sought reprogramming for his hearing aids to bring his hearing and to better volume balance.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for level of hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear. Id.

The findings from examinations of the Veteran's right ear (puretone threshold averages and speech discrimination) result in assignment of a Level I numeric designation under 38 C.F.R. § 4.85, Table VI.  A numeric designation of Level II for left ear hearing impairment is warranted based on each examination.  The numeric designation for the right ear disability (I) and left ear disability (II) are combined, under Table VII, to determine the appropriate schedular evaluation.  The highest available schedular evaluation, when Level II hearing loss is combined with Level I hearing loss, is a noncompensable rating.

The Board concludes that there is no regulation or Diagnostic Code which authorizes an initial compensable evaluation for the Veteran's hearing loss in this case.  As the evaluation assigned under DC 6100 is based on the mechanical application of the audiometric results to the computation tables under 38 C.F.R. § 4.85, there is no reasonable doubt which may be resolved in the Veteran's favor. 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

Thus, the Board must next consider whether the criteria for referral for an extraschedular evaluation are met.  In an exceptional case, where the schedular criteria are found to be inadequate to compensate industrial impairment, the RO or the Board may refer the claim for assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b).  The governing criteria for such an award is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked inference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

In this case, the Veteran contends that he is entitled to a compensable evaluation for his hearing loss because he must also wear glasses, and wearing glasses, which he requires, together with hearing aids, is painful.  The Board notes that there is no indication in the VA treatment notes that the Veteran has brought this complaint to the attention of the Audiology clinic.  The Board notes no indication in the record that the Veteran is unable to wear his hearing aids due to pain from wearing glasses at the same time.  

The Board sympathizes with the Veteran's contention that it is painful to wear both the hearing aids for the service-connected hearing loss and eyeglasses at the same time.  However, since the Veteran has not addressed this complaint with his health care providers, the Board concludes that this symptomatology is not of such severity as to warrant referral for a higher rating for hearing loss disability on an extraschedular basis.  The criteria for referral for an assignment of an extraschedular rating of the disability are not met.  38 C.F.R. § 3.321(b)(1).  This does not suggest there is not a problem, simply that the problem the Veteran has cited does not provide a basis for a compensable evaluation at this time.

3.  Withdrawal of appeals

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

At a Videoconference hearing before the undersigned Veterans Law Judge in 2015, the Veteran withdrew from consideration on appeal the issues of entitlement to nonservice-connected pension, TDIU, and a rating in excess of 10 percent for tinnitus.  As the Veteran has withdrawn his appeals as to those claims at his Videoconference hearing, and the transcript of the hearing is now electronically attached to the claims file, there remain no allegations of errors of fact or law for consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review appeals for nonservice-connected pension, TDIU, or an evaluation in excess of 10 percent for tinnitus.  Those claims are withdrawn.

Duty to assist

Because the above decision regarding the claim for an increased initial rating for PTSD results from a disagreement with the initial rating assigned following a grant of service connection for PTSD, no further notice is required regarding any aspect of the grant of service connection for PTSD.  Because the withdrawal of the claims for nonservice-connected pension, TDIU, and a higher raring for tinnitus is a matter of law, no further discussion of notice is required as to those claims.  As to the claim for an increased rating for hearing loss, the Veteran's discussion at his Videoconference hearing and in the substantive appeal demonstrates that the Veteran understands the evidence required to show entitlement to a higher rating.  

VA has a duty to provide notification to a claimant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A.  The Veteran has been afforded VA examinations addressing each of the issues on appeal.  

Service treatment records through 1995, sufficient to grant claims of service connection underlying the claims for increased ratings, have been associated with the claims file.  VA examinations were conducted during the appeal.  VA clinical records have been associated with the claims file.  The Veteran has submitted one non-VA clinical record, and has not identified any other non-VA records.  Records requested from the Social Security Administration (SSA) are associated with the electronic record.  

An individual who chairs a Veteran's hearing before the Board must fulfill two duties: (1) the duty to fully explain the issues, and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony as to symptoms and functional loss he attributes to hearing loss disability was elicited at the hearing.  The duties under 38 C.F.R. § 3.103 have been met.

The record does not otherwise indicate any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained, nor did the Veteran identify additional evidence at his Videoconference hearing.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal for an initial evaluation in excess of 50 percent for PTSD is denied.

The appeal for an evaluation in excess of 20 percent for traumatic arthritis of the left ankle is denied.

The appeal for a compensable evaluation for bilateral hearing loss is denied.

The appeals for nonservice-connected pension, TDIU, and for an evaluation in excess of 10 percent for tinnitus are dismissed without prejudice.





REMAND

The Veteran's certificate of release or discharge from active duty, DD Form 214, establishes that he served from August 1989 to February 1997.  

However, official service personnel and medical records associated with the claims file end in May 1995.  

The medical treatment records associated with the claims file include no notation of medical care, dental care, screening, or vaccination after May 1995.  No service separation examination is associated with the records.  The record does not reflect that the AOJ has made a specific attempt to obtain service personnel or medical records from May 1995 through the Veteran's February 1997 service discharge.  An attempt to obtain those records should be conducted before appellate review is completed.  

The Veteran should be afforded an additional opportunity to identify or submit post-service clinical records or non-clinical records which might reflect his medical condition proximate to service, especially if no additional service medical records or separation examination can be located.

The Veteran has provided an April 2015 medical statement reflecting his participation in a clinical trial of two medications used to treat Gulf war illness.  The letter states that the Veteran has a "Gulf War illness" for purposes of the study.  However, no clinical records related to the study appear in the Veteran's medical records associated with the claims file; moreover, there is no clinical records which reflects that either of the two medications named in the study has been prescribed for or dispensed to the Veteran. 

An attempt to obtain records related to that study should be conducted prior to final appellate review of the claims for service connection on appeal.

The Veteran's claim for a separate, compensable evaluation for left ankle disability other than limitation of motion, to include a claim for an extraschedular evaluation, must also be addressed on Remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to specify whether the clinical trial referenced in an April 2015 medical statement is being conducted at a VA facility or by a VA provider or at a private facility or by a private provider (we simply need more detailed).  The Veteran should be offered an opportunity to submit additional records from the provider or facility himself (it would be faster), or to identify the location of the study records or the name and address of the clinical provider conducting the study so that the records may be obtained, after proper authorization by the Veteran, if the identified records are non-VA records.

2.  The Veteran should be afforded an additional opportunity to identify or submit private clinical records proximate to the veteran's service discharge, and to identify or submit non-clinical records, such as employment medical examinations or employment clinical records, reports of medical examinations conducted for purposes of obtaining insurance, or in connection with a program of education or vocational training, and the like, especially records which would tends to disclose health or medical information proximate to his service or within the first few years after his service.  

3.  Ask the National Personnel Records Center (NPRC) for to search for any service treatment records, personnel records, military justice records, or other records which might establish where the Veteran was stationed and what duties he performed during his assignments.  

In particular, NPRC should be asked to search for records retired from Panama for service from 1995 to 1997 or retired from Fort Hood, Texas, based on service ending in 1997.  

4.  If NPRC is unable to locate additional records for the Veteran, the Veteran should be should be asked to identify any location at which he was stationed after May 1995 prior to his transfer to the U.S. Army Transition Center at Fort Hood, Texas, for separation purposes.  Separately-file records or records retired from that location, as well as any separately-filed records from the Transition Center at Fort Hood should be sought.  An attempt to reconstruct the records should be made if no additional records are located.  

If records are not otherwise located, the service department should be asked for any records pertinent to the Veteran from 1995 to 1997.  

5.  After completing the above, review the records obtained on Remand, and determine whether those records warrant any additional development.  Determine whether medical opinion as to the onset of sleep apnea is required, and whether medical opinion is required to determine whether there are signs of an undiagnosed illness or a chronic multi-symptom illness and whether a blood or immune disorder is present.   

6.  Afford the Veteran VA examination of the left ankle.  Ask the examiner to describe any left ankle disability or symptoms other than limitation of plantar flexion and dorsiflexion.  In particular, ask the examiner to test the left ankle for stability, rolling, or subluxation.  The examiner should describe any and all left ankle symptoms other than limitation of plantar flexion and dorsiflexion.  The examiner should opine as to whether any disability of the left ankle other than limitation of plantar flexion and dorsiflexion is present.  

7.  After completion of any development deemed necessary, readjudicate each claim remaining on appeal, include adjudication of entitlement to an extraschedular evaluation for left ankle disability.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he, and his representative, if he obtains one, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


